Exhibit 10.1




GRANT AGREEMENT FOR
RESTRICTED STOCK UNITS TO OUTSIDE DIRECTORS UNDER THE
MATTEL, INC. AMENDED AND RESTATED
2010 EQUITY AND LONG-TERM COMPENSATION PLAN


This is a Grant Agreement between Mattel, Inc. (“Mattel”) and the Outside
Director of Mattel (the “Holder”) named in the Notice of Grant of Restricted
Stock Units (the “Notice”), which Notice is deemed a part of this Grant
Agreement.
Recitals
Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan (the “Plan”) for the granting to selected service providers of
awards based upon shares of Common Stock of Mattel. This Grant Agreement is
being executed pursuant to Section 14 of the Plan. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Plan.
Restricted Stock Units
1.
Grant. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth in the
Notice and this Grant Agreement. Mattel and the Holder acknowledge that the
Units are being granted hereunder in exchange for the Holder’s agreement to
provide services to the Company after the Grant Date, for which the Holder will
otherwise not be fully compensated, and which Mattel deems to have a value at
least equal to the aggregate par value of the shares, if any, that the Holder
may become entitled to receive under this Grant Agreement.

2.
Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 2. Subject to any deferral election made by
the Holder in accordance with Section 6 hereof, as of the payment date for any
cash dividend or distribution with respect to the Common Stock with a record
date on or after the Grant Date and before all of the Units are settled or
forfeited as set forth below, the Holder shall receive a cash payment with
respect to the outstanding Units held by the Holder that have not yet been
settled or forfeited on such record date (the “Then-Outstanding Units”), in an
amount equal to the cash dividend or distribution that would have been paid or
distributed to the Holder had the Then-Outstanding Units been actual shares of
Common Stock outstanding on the applicable record date; provided, that the
Committee shall determine whether a payment shall be made with respect to a
dividend or distribution made in connection with an event described in Section
17 of the Plan (whether or not an adjustment under Section 17 of the Plan is
made to the Units in connection with that event), and the amount of any such
payment; and the Committee shall determine whether a payment shall be made with
respect to a dividend or distribution with respect to the Common Stock in the
form of Common Stock or other property other than cash, and the amount of such
payment. The Dividend Equivalent rights and any amounts that may become
distributable in respect thereof shall be treated separately from the Units and
the rights arising in connection therewith for purposes of Section 409A of the
Code (“Section 409A”).

3.
Vesting. The Units shall be fully vested on the date of grant.

4.
Consequences of the Holder’s Severance for Cause. In the case of the Holder’s
Severance for Cause prior to the Settlement Date, all of the Units (whether
vested or unvested, or deferred



-1-

--------------------------------------------------------------------------------



pursuant to a deferral election made by the Holder in accordance with Section 6
hereof) shall be forfeited as of the date of the Severance.
5.
Consequences of Vesting and Payout of Units.

(i)
Subject to any deferral election made by the Holder in accordance with Section 6
hereof, upon the applicable Settlement Date (as specified in Section 5(ii)
hereof) of a vested Unit, Mattel shall settle each Unit by delivering to the
Holder one share of Common Stock for each Unit that so vested. Mattel shall (A)
issue or cause to be delivered to the Holder (or the Holder’s Heir, as defined
below, if applicable) one or more stock certificates representing such shares,
or (B) cause a book entry for such shares to be made in the name of the Holder
(or the Holder’s Heir, if applicable). In the case of the Holder’s death, the
Common Stock to be delivered in settlement of vested Units shall be delivered to
the Holder’s beneficiary or beneficiaries (as designated in the manner
determined by the Committee), or if no beneficiary is so designated or if no
beneficiary survives the Holder, then the Holder’s administrator, executor,
personal representative, or other person to whom the Units are transferred by
means of the Holder’s will or the laws of descent and distribution (such
beneficiary, beneficiaries or other person(s), the “Holder’s Heir”).

(ii)
Mattel believes that the Units constitute “deferred compensation” within the
meaning of Section 409A. To the extent that the Units are not exempt from the
provisions of Section 409A, this Grant Agreement shall be interpreted in a
manner consistent with complying with such provisions. If Mattel determines
after the Grant Date that an amendment to this Grant Agreement is necessary or
advisable so that the Units comply with Section 409A, it may make such
amendment, effective as of the Grant Date or at any later date, without the
consent of the Holder. Consistent with the intent to comply with Section 409A to
the extent applicable, the following shall apply:

A.
Subject to any deferral election made by the Holder in accordance with Section 6
hereof, the “Settlement Date” with respect to any vested Unit shall be the first
to occur of:

1.
the third anniversary of the Grant Date;

2.
the date of the Holder’s Severance (other than a Severance for Cause); provided
that if the Holder is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code) (a “Specified Employee”) as of the date of the
Holder’s Severance, the Settlement Date shall be the earlier of (a) the date
that is six calendar months following the Holder’s Severance or (b) the date of
the Holder’s death;

3.
the date of the Holder’s death;

4.
the date of the Holder’s Disability, if such Disability qualifies the Holder as
“disabled” within the meaning of Section 409A(a)(2)(A)(ii) of the Code, and

5.
the date of a Change in Control that qualifies as an event described in Section
409A(a)(2)(A)(v) of the Code.

The determination of whether the Holder is a Specified Employee shall be made by
Mattel pursuant to the methodology adopted by Mattel in accordance with Section


-2-

--------------------------------------------------------------------------------



409A, which methodology may be amended or replaced at any time and from time to
time by Mattel, as and to the extent permitted by Section 409A.
B.
Under no circumstances may this Grant Agreement be amended or terminated in a
manner that violates Section 409A.

6.
Deferral Election. The Holder may elect to defer the Settlement Date (and,
therefore, the receipt of any shares of Common Stock that otherwise would have
been delivered to the Holder on the Settlement Date specified in Section
5(ii)(A) hereof in accordance with the terms and conditions of the Mattel, Inc.
Deferred Compensation Plan for Non-Employee Directors (the “Director DCP”) and
Section 409A. If the Holder makes a timely and valid election under the Director
DCP, settlement of each deferred Unit and any dividend equivalent paid with
respect to such Unit shall be made pursuant to the terms of the Director DCP.

7.
Compliance with Law.

(i)
No shares of Common Stock shall be issued and delivered pursuant to a vested
Unit unless and until all applicable registration requirements of the Securities
Act of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the Common Stock is then listed, and all other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been complied with and are in full force. In
particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.

(ii)
If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law. Furthermore, if any provision of
this Grant Agreement is determined to be illegal under any applicable law, such
provision shall be null and void to the extent necessary to comply with
applicable law, but the other provisions of this Grant Agreement shall remain in
full force and effect.

8.
Assignability. The Units shall not be transferable by the Holder, other than
upon the death of the Holder in accordance with such beneficiary designation
procedures or other procedures as Mattel may prescribe from time to time.

9.
Certain Corporate Transactions. In the event of certain corporate transactions,
the Units shall be subject to adjustment as provided in Section 17 of the Plan.
In addition, in the event of a Change in Control, the Units shall be subject to
the provisions of Section 18 of the Plan.

10.
No Additional Rights.

(i)
Neither the granting of the Units nor their vesting or settlement shall (a)
affect or restrict in any way the power of Mattel to take any and all actions
otherwise permitted under applicable law, (b) confer upon the Holder the right
to continue performing services for the Company, or (c) interfere in any way
with the right of the Company to terminate the services of the Holder at any
time, with or without Cause.

(ii)
The Holder acknowledges that (a) this is a one-time grant, (b) the making of
this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future



-3-

--------------------------------------------------------------------------------



grants at all, and (c) this grant does not in any way entitle the Holder to
future grants under the Plan, if any, and Mattel retains sole and absolute
discretion as to whether to make any additional grants to the Holder in the
future and, if so, the quantity, terms, conditions and provisions of any such
grants.
(iii)
Without limiting the generality of subsections (i) and (ii) immediately above,
if there is a Severance of the Holder, the Holder shall not be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit relating to the Units or under the Plan which he or she might otherwise
have enjoyed, whether such compensation is claimed by way of damages for
wrongful termination of services or other breach of contract or by way of
compensation for loss of office or otherwise.

11.
Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have any
rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.

12.
Data Privacy Consent.

(i)
The Company hereby notifies the Holder of the following in relation to the
Holder's personal data and the collection, processing and transfer of such data
in relation to the grant of the Units and the Holder's participation in the
Plan, pursuant to applicable personal data protection laws. The collection,
processing and transfer of the Holder's personal data is necessary for Mattel’s
administration of the Plan and the Holder's participation in the Plan, and the
Holder's denial and/or objection to the collection, processing and transfer of
personal data may affect the Holder's ability to participate in the Plan. As
such, the Holder voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.

(ii)
The Company holds certain personal information about the Holder, including (but
not limited to) the Holder's name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Units or any other entitlement to shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in the Holder's
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by the Holder or collected, where lawful, from third parties,
and the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Holder's participation in the Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Holder's country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Holder's participation in
the Plan.

(iii)
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Holder's participation in the Plan, and the
Company may further transfer Data to any third parties assisting Mattel in the
implementation, administration and management of the Plan. These recipients may
be located in the



-4-

--------------------------------------------------------------------------------



European Economic Area, the United States or elsewhere throughout the world. The
Holder hereby authorizes (where required under applicable law) the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Holder's
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Holder's behalf to a broker or other third party
with whom the Holder may elect to deposit any shares of Common Stock acquired
pursuant to the Plan.
(iv)
The Holder may, at any time, exercise the Holder's rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Holder's participation in the Plan. The Holder may
seek to exercise these rights by contacting the Company.

13.
Compliance with Plan. The Units and this Grant Agreement are subject to, and
Mattel and the Holder agree to be bound by, all of the terms and conditions of
the Plan as it shall be amended from time to time, and the rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee, all
of which are incorporated herein by reference. No amendment to the Plan or the
Grant Agreement shall adversely affect the Units or this Grant Agreement without
the consent of the Holder. In the case of a conflict between the terms of the
Plan and this Grant Agreement, the terms of the Plan shall govern and this Grant
Agreement shall be deemed to be modified accordingly.

14.
Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws. The Holder may only exercise his or her
rights in respect of the Plan, the Grant Agreement and these Units to the extent
that it would be lawful to do so, and Mattel would not, in connection with this
Grant Agreement, be in breach of the laws of any jurisdiction to which the
Holder may be subject. The Holder shall be solely responsible to seek advice as
to the laws of any jurisdiction to which he or she may be subject, and a
participation by a Holder in the Plan shall be on the basis of a warranty by the
Holder that the Holder may lawfully so participate without Mattel being in
breach of the laws of any such jurisdiction.

********************************




-5-